Citation Nr: 1030806	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for glaucoma, including as 
secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for heart disease (claimed 
as high cholesterol), including as secondary to service-connected 
diabetes mellitus, type II.  

4.  Entitlement to service connection for arthritis.  

5.  Entitlement to service connection for a prostate disorder, 
including due to herbicide exposure in service.  




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to September 
1974.  The Veteran was awarded the Combat Action Ribbon.   

The issues of service connection for hypertension, arthritis, and 
glaucoma come to the Board of Veterans' Appeals (Board) from a 
July 2007 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Republic of the Philippines.  
The issue of service connection for heart disease (claimed as 
high cholesteral) comes to the Board from an October 2007 rating 
decision of the VA RO in Manila.  A notice of disagreement was 
filed in February 2008, a statement of the case was issued in 
April 2008, and a substantive appeal was received in June 2008.  

The issue of service connection for prostate disorder comes to 
the Board from a March 2009 rating decision of a VA RO in Manila.  
A notice of disagreement was filed in July 2009, a statement of 
the case was issued in July 2009, and a substantive appeal was 
received in October 2009.  

The Veteran testified at a personal hearing before the Board in 
July 2009 in Manila with regard to the issues of service 
connection for hypertension, glaucoma, heart disease, and 
arthritis.  The Veteran requested another Board hearing with 
regard to the issue of service connection for a prostate 
disorder; however, he withdrew that hearing request in April 
2010.  

The March 2009 rating decision also denied service connection for 
diabetes mellitus, type II; however, this benefit was 
subsequently granted by the RO in a rating decision in March 
2010.  The issue of service connection for diabetes mellitus, 
type II, is, therefore, no longer in appellate status. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for hypertension, glaucoma, and 
heart disease, all as secondary to service-connected diabetes 
mellitus, type II, as well as the issue of service connection for 
a prostate disorder, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not sustain arthritis in service, including 
no chronic symptoms of arthritis during service. 

2.  Symptoms of arthritis have not been continuous since service 
separation. 

3.  Arthritis did not manifest to a compensable degree within one 
year of service separation.  

4.  The Veteran's current arthritis is not related to his active 
service.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The notice requirements of the VCAA 
require VA to notify a claimant of what information or evidence 
is necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, VA will attempt to obtain.

In this case, the notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in April 2007.  The 
April 2007 letter also provided the Veteran with notice of the 
types of evidence necessary to establish a disability rating and 
the type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Board notes that 
under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  In disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service- 
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

 In the present case, an examination is not required on the issue 
of service connection for arthritis because the evidence of 
record demonstrates no in-service joint injury, disease, or event 
to which any currently diagnosed disability of arthritis could be 
related.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to 
provide assistance to a claimant . . . if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to 
discontinue assistance where there is "no reasonable possibility 
that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of the 
Veteran's arthritis would in essence place the examining 
physician in the role of a fact finder, would suggest reliance on 
an inaccurate history of occurrence of an in-service injury or 
disease, and could only result in a speculative opinion or 
purported opinion of no probative value.  In other words, any 
medical opinion which purported to provide a nexus between the 
Veteran's current arthritis and his service would necessarily be 
based on an inaccurate history regarding what occurred in 
service, so would be of no probative value.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  See, e.g., Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have been 
previously rejected). 

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service injury or event and a current 
diagnosis.  Referral of this case for an examination or to obtain 
a medical opinion would be a useless act.  The duty to assist by 
providing a VA examination or opinion is not invoked in this case 
because there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d).  

The evidence of record also contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The Veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board 
finds that the duty to notify and the duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will proceed 
to the merits of the Veteran's appeal on the issue of entitlement 
to service connection for arthritis.  

Service Connection for Arthritis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic 
diseases, including arthritis, are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303.  

In this case, the Veteran contends that he has arthritis that is 
related to service.  On the claim form, he wrote that his 
arthritis began in 1975.  He separated from active duty service 
in September 1974.  At a Board personal hearing in July 2009, the 
Veteran testified that his arthritis began about 20 years ago, 
mostly his knees and his feet; that a doctor told him he could 
have arthritis because of old age; and he never received 
treatment for arthritis.  

Based on a review of the evidence, the Board finds that a 
preponderance of the evidence is against service connection for 
arthritis.  The Board finds that the weight of the evidence 
demonstrates that the Veteran did not sustain any joint injury or 
disease in service, including arthritis, and did not experience 
chronic symptoms of arthritis in service.  Service treatment 
records are otherwise negative for complaints of joint pain, 
including of the knees and feet.  Service Reports of Medical 
Examinations dated in December 1966, May 1967, May 1971, May 
1973, and an August 1974 service separation examination reflect 
that the Veteran was clinically evaluated as normal with regard 
to all relevant items.  The in-service examination reports and 
the absence of complaints in service are factors that, along with 
all the other lay and medical evidence, including the Veteran's 
written statements and hearing testimony, has considered as 
competent evidence that there was no arthritis at those times.  
In addition, on the April 2007 VA claim form, the Veteran wrote 
that arthritis began after service in 1975, which does not even 
allege in-service onset or symptoms.  The more probative evidence 
is the Veteran's July 2009 Board personal hearing testimony, 
under oath, that his arthritis began about 20 years ago.  Such 
testimony is strong evidence from the Veteran himself that he did 
not experience any symptoms of arthritis in service or within one 
year of service separation.  

Symptoms of arthritis have not been continuous since service 
separation, and arthritis did not manifest to a compensable 
degree within one year of service separation.  While the Veteran 
wrote on his April 2007 VA claim form that arthritis began in 
1975, he does not allege, and the evidence does not show, X-ray 
evidence or diagnosis of arthritis within one year of service 
separation.  Moreover, the Veteran's sworn personal hearing 
testimony, which outweighs the incomplete information he put on 
the claim form regarding onset of arthritis in 1975, further 
demonstrates that he did not experience joint pain or symptoms of 
arthritis within one year of service separation.  For this 
reason, the Board finds that symptoms of arthritis were not 
continuous since service separation, and arthritis did not 
manifest to a compensable degree within one year of service 
separation to warrant presumptive service connection for 
arthritis.   

Private treatment records from Dr. M.A.D.M. dated in May 2007 
reflect that Dr. M.A.D.M. diagnosed osteoarthritis of the back.  
The Board notes that the lack of any evidence of continuing 
symptoms of arthritis for over 32 years between the period of 
active duty and the evidence showing arthritis is itself evidence 
which tends to show that no arthritis was continuous since 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the claimant's 
health and medical treatment during and after military service, 
as evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board has considered the 
absence of any medical evidence of diagnosis or treatment for 
arthritis for decades after service, along with the lay evidence 
of record that includes the Veteran's written statements and 
testimony regarding post-service onset of symptoms of arthritis 
decades after service, as one factor that tends to weigh against 
the claim for service connection for arthritis.  

As for the Veteran's statements asserting that his arthritis is 
related to his period of service, there is no in-service joint 
injury or disease, or even chronic symptoms of arthritis, to 
which currently diagnosed arthritis could be related by competent 
medical opinion.  Because the Veteran's arthritis first credibly 
manifested symptoms decades after service, was first treated 
decades after service, and was also first diagnosed decades after 
service, any purported opinion of nexus of currently diagnosed 
arthritis to service would be based on an inaccurate factual 
premise - of in-service joint injury or disease, or chronic 
symptoms of arthritis in service, or continuous symptoms of 
arthritis manifesting within one year of service separation - so 
would be of no probative value.  

To the extent that the Veteran simply asserts such a nexus, his 
assertion is without basis in fact or law.  Although the Veteran 
is competent to describe symptoms of arthritis, arthritis is not 
a condition under case law where lay observation has been found 
to be competent; therefore, the determination as to the presence 
of the disability is medical in nature, that is, not capable of 
lay observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (on the question of whether a veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  As 
indicated, because there was in fact no in-service joint injury 
or disease, and no chronic symptoms in service, there is nothing 
in service to which the currently diagnosed arthritis could be 
related, even by competent evidence. 

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for arthritis, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 
38 C.F.R. 
§ 3.102.


ORDER

Service connection for arthritis is denied.  


REMAND

The Board notes that the Veteran has voiced a contention that 
hypertension, glaucoma, and heart disease are secondary to the 
service-connected diabetes mellitus, type II.  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 3.310 
(2009).  Under the circumstances, the Board finds that VA 
examinations with opinions on the relationship of hypertension, 
glaucoma, and heart disease to the service-connected diabetes 
mellitus are necessary to comply with 38 C.F.R. § 3.159(c)(4) 
(2009).  

Service treatment records dated in July 1969 reflect that the 
Veteran was diagnosed with acute urethritis.  The Board notes 
that private treatment records from Dr. M.A.D.M. dated in May 
2007 reflect that Dr. M.A.D.M. diagnosed benign prostatic 
hypertrophy.  In light of the foregoing, a VA examination and 
medical nexus opinion (based on a review of the relevant history 
and findings in the claims file) with regard to the prostate 
disorder is necessary to comply with the duty to assist at 38 
C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the issues of service connection for hypertension, 
glaucoma, and heart disease, as secondary to the service-
connected type II diabetes mellitus, , and service connection for 
a prostate disorder, including due to herbicide exposure in 
service, are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current 
hypertension and heart disease.  The 
relevant documents in the claims file 
should be made available to the examiner 
for review in connection with the 
examination.  Following a history and 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any current hypertension or 
heart disease shown to exist;

b) opine whether any such hypertension and 
heart disease is at least as likely as not 
caused by the  service-connected diabetes 
mellitus, type II;

c) if not caused, opine whether any such 
hypertension and heart disease is 
aggravated (permanently worsened in 
severity) by the service-connected 
diabetes mellitus, type II.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current 
glaucoma.  The relevant documents in the 
claims file should be made available to the 
examiner for review in connection with the 
examination.  Following a history and 
thorough evaluation, during which all 
indicated tests are performed, the examiner 
should:

a) diagnose any current glaucoma shown to 
exist;

b) opine whether any such glaucoma is at 
least as likely as not related to the 
service-connected diabetes mellitus, type 
II;

c) if not caused by, opine whether any 
such glaucoma is aggravated by the 
Veteran's service-connected diabetes 
mellitus, type II.

3.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current prostate disorder, 
including the question of whether any 
current prostate disorder is related to 
herbicide exposure during service in 
Vietnam.  The relevant documents in the 
claims file should be made available to the 
examiner for review in connection with the 
examination.  

After reviewing the claims file, examining 
the Veteran, and rendering a diagnosis, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50 percent or higher degree of probability) 
that any current prostate disorder is 
related to service, including due to 
herbicide exposure in service in Vietnam.  

4.  After completion of the foregoing, 
readjudicate the remanded claims.  If the 
benefits sought on appeal remain denied, 
the Veteran should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


